Citation Nr: 1521450	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a fracture and bone graft of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied an increased evaluation for a right wrist disability. 

The issue on appeal was previously before the Board in June 2012 and September 2014.  In the first instance, the issue was remanded for further development.  In September 2014, the Board denied the Veteran's claim by finding that there was no evidence, to include functional loss due to pain on repetitive testing, which met the criteria for an evaluation in excess of 20 percent for a right wrist disability.  In a March 2015 Joint Motion for Partial Remand (JMR), the parties agreed that the Board failed to ensure that the Veteran received an adequate examination.  It was also noted that the Board failed to properly consider whether the Veteran was entitled to an examination during a flare-up of his right wrist disability.  A March 2015 Order issued by the United States Court of Appeals for Veterans Claims (Court) granted the JMR and remanded the matter to the Board for actions consistent with the terms thereof.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In this case, the Veteran's right wrist is rated as 20 percent disabling under Diagnostic Code 5213.  Under this code, a 20 percent evaluation contemplates loss of motion beyond the last quarter of arc and/or when the hand is fixed near the middle of the arc (moderate pronation).  A 30 percent evaluation is assigned for limitation of pronation beyond the middle of the arc, and/or when the hand is fixed in full pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.

During a VA examination in June 2012, the Veteran reported flare-ups of wrist pain, weakness, and stiffness in cold weather or with twisting or turning motions.  Dorsiflexion was to 30 degrees and palmar flexion was to 30 degrees, and there was no evidence of painful motion.  The Veteran was able to perform repetitive testing with no change in range of motion despite evidence of weakened movement and excess fatigability.  There was no evidence of incoordination or pain on movement.  There was no localized tenderness or pain on palpation of the wrist.  The Veteran had active movement against some resistance.  The examiner indicated that residuals of wrist surgery included intermediate degrees of residual weakness, pain, and/or limitation of motion. 

In September 2014, the Board considered the Veteran's complaints of pain in his right wrist, finding that there was no objective evidence of painful motion on examination in 2012.  Despite evidence of weakened movement and excess fatigability, it was noted that the Veteran had no pain on active motion or additional functional loss due to pain on repetitive testing.  As such, it was determined that the Veteran's complaints of pain, stiffness, and fatigue were clearly accounted for in the assigned 20 percent rating.

Thereafter, the Veteran appealed the Board's September 2014 denial to the Court.  In the March 2014 JMR, the parties agreed that June 2012 VA examination was inadequate, as the examiner did not consider the Veteran's functional loss during flare-ups consistent with the Court's holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In Mitchell, the Court held that an examiner must adequately address the level of functional loss due to pain, to include whether there is functional loss during flare-ups as the result of pain.  While the examiner stated that the veteran suffered from flare-ups of his right wrist disability, and that the symptoms of those flare-ups included increased pain, weakness, and stiffness, the examiner did not attempt to quantify that variance in functional loss.  It was therefore determined that a remand was necessary for VA to provide the veteran with an examination that adequately addressed the functional impact during such flare-ups.

On remand, the Veteran should be afforded an additional VA examination, not merely an additional opinion, in conjunction with his claim for an increased evaluation for a right wrist disability, and the examiner shall provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate the disability on appeal.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Every attempt should be made to schedule the VA examination during a flare-up.  Further, and most importantly, the examiner must attempt to determine, in degrees, the Veteran's limitation of motion during an episodic flare-up.  This determination must be attempted even if the Veteran is not experiencing a flare-up at the time of the examination, pursuant to the JMR.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the AOJ shall schedule the Veteran for an appropriate VA examination in order to determine the current severity of his right wrist disability.  Importantly, an attempt should be made to schedule an examination during a period in which the Veteran is experiencing a flare-up of his disability, to the extent possible.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  

The examiner must specifically note that the March 2015 JMR, associated with the claims file, was reviewed.  Thereafter, the examiner must attempt to determine, in degrees, the Veteran's limitation of motion during a flare-up.  This determination must be attempted even if the Veteran is not experiencing a flare-up at the time of the examination.  Functional loss during flare-ups must be discussed.

If the examiner cannot provide this information without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a definitive opinion is the result of a need for additional information, or any other reason.

3.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

